internal_revenue_service number release date index numbers ----------------------- ------------------------- ------------------ -------------- --------------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-141177-07 date date ------------------- ----------------------------- ------------------------------- legend legend llc ------------------------------------------------------------------------------------ ------------------------------------------------------------ llc ------------------------------------------------------------------------------------ llc ------------------------------------------------------------------------------------ newco ------------------------------------------------------------------------------------------ newco ------------------------------------------------------------------- newco ------------------------------------------------------------------- corporation x ------------------------------------------------------------------- sub ------------------------------------------------------------------- ------------------------------------------------------------ ------------------------------------ ----------------------------------- ---------------------------- ----------------- ------------------------------------------------------------------------ -------------------------------------- -------- ------------------------------- -------------------------- ---------------------- ----------------------- --- ---- ---- ---- ---- ---------------------- ----------------------- ----------------------- ----------------------- plr-141177-07 business country exchange date date date a b c d amount amount amount amount dear ---------------- this letter responds to your authorized representative’s letter dated date requesting rulings under sec_351 of the internal_revenue_code code and sec_1_367_a_-3 of the income_tax regulations regarding a proposed transaction the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-141177-07 facts llc is owned by individuals and treated as a partnership for federal_income_tax purposes llc is engaged in business and wholly owns llc and llc corporation x a country corporation wholly owns sub corporation x is also engaged in business on date corporation x became a publicly traded company in country through an intial public offering on exchange through the initial_public_offering corporation x obtained cash proceeds of amount as of date the market capitalization of corporation x was estimated to be amount this was computed by multiplying the total amount of outstanding shares of corporation x on exchange as of date by the trading price of a share of corporation x on exchange as of date also as of date the fair_market_value of newco described below was estimated to be amount this fair_market_value was derived from the fact that the shareholders of newco will receive approximately a percent of the common_stock of newco in the transactions described below such that the fair_market_value of newco should be equal to a percent of the fair_market_value of newco the fair_market_value of newco can be determined in turn based upon the market capitalization of corporation x ie corporation x makes up b percent of the fair_market_value of newco excluding the proceeds from the initial_public_offering of corporation x on date the fair_market_value of corporation x as of date amount minus amount or amount was still larger than the fair_market_value of newco as of date amount proposed transactions the parties propose to combine the businesses of llc and corporation x under a newly formed country holding_company that will be listed on exchange the parties intend to effect the combination of llc and corporation x through the following steps all of which will occur substantially contemporaneously the proposed transactions i the equity owners of llc will contribute their llc interests to newco a newly formed domestic_corporation in exchange for all of newco 1’s common_stock contribution ii solely for purposes of facilitating contribution described in step iii below and in accordance with the requirements of country corporate law the shareholders of newco will contribute their newco common_stock to newco plr-141177-07 a newly formed country corporation in exchange for all of newco 2’s common_stock contribution newco will have no rights other than the stock of newco and will not conduct any activities other than for purposes of completing the proposed transactions under country law iii the shareholders of newco will contribute their newco common_stock to newco a newly created country corporation in exchange for approximately a percent of the common_stock of newco and simultaneously and as part of the same plan and pursuant to a binding agreement the shareholders of corporation x will contribute their corporation x stock to newco in exchange for approximately b percent of the common_stock of newco together contribution iv within c days following contribution newco will be merged with and into newco in accordance with country corporate law at which time newco will cease to exist and newco will become a wholly owned subsidiary of newco representations contribution the following representations are made regarding contribution a1 no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transactions provided however that pursuant to a pre-existing contractual commitment of llc approximately d percent of the stock issued by newco will be issued to a former owner of llc pursuant to an agreement dated date under which the former owner relinquished its interest in llc b1 no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferors of the debt c1 the transfer is not the result of the solicitation by a promoter broker or investment house d1 the transferors will not retain any rights in the property transferred to the transferee e1 the adjusted_basis and the fair_market_value of the assets to be transferred by the transferors to the transferee will in each instance be equal to or plr-141177-07 exceed the sum of the liabilities to be assumed by the transferee plus any liabilities to which the transferred assets are subject f1 the liabilities of the transferors to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred g1 there is no indebtedness between the transferee and the transferors and there will be no indebtedness created in favor of the transferors as a result of the transaction h1 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined i1 all exchanges will occur on approximately the same date j1 there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction k1 taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange other than contribution the transferors will be in control of the transferee within the meaning of sec_368 l1 each transferor will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee m1 the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business n1 there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of business operations o1 each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transactions p1 the transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 plr-141177-07 q1 the transferor is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor r1 the transferee will not be a personal_service_corporation within the meaning of sec_269a sec_1 the total fair_market_value of the assets transferred by the transferors to newco will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by newco in connection with the exchange ii the amount of any liabilities owed to newco by the transferors that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by the transferors in connection with the exchange the fair_market_value of the assets of newco will exceed the amount of its liabilities immediately_after_the_exchange t1 each equity owner of llc holds his or her llc interest as a capital_asset within the meaning of sec_1221 contribution in connection with contribution the following representations are made based on the assumption that newco will be disregarded for federal_income_tax purposes so that the contribution of newco stock to newco followed by the contribution of newco stock to newco will be treated as a contribution of newco stock to newco in exchange for newco stock simultaneously with the transfer of the corporation x stock to newco a2 no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transactions b2 no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferors of the debt c2 the transfer is not the result of the solicitation by a promoter broker or investment house transferee d2 the transferors will not retain any rights in the property transferred to the e2 the adjusted_basis and the fair_market_value of the assets to be transferred by the transferors to the transferee will in each instance be equal to or plr-141177-07 exceed the sum of the liabilities to be assumed by the transferee plus any liabilities to which the transferred assets are subject f2 the liabilities of the transferors to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred g2 there is no indebtedness between the transferee and the transferors and there will be no indebtedness created in favor of the transferors as a result of the transaction h2 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined i2 all exchanges will occur on approximately the same date j2 there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction k2 taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferors will be in control of the transferee within the meaning of sec_368 l2 each transferor will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee m2 the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business n2 there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of business operations o2 each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction p2 the transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 plr-141177-07 q2 the transferor is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor r2 the transferee will not be a personal_service_corporation within the meaning of sec_269a sec_2 the total fair_market_value of the assets transferred by the transferors to newco will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by newco in connection with the exchange ii the amount of any liabilities owed to newco by the transferors that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by the transferors in connection with the exchange the fair_market_value of the assets of newco will exceed the amount of its liabilities immediately_after_the_exchange international representations the following representations are made with respect to the taxpayer’s requested rulings under sec_367 u s transferors as defined in sec_1_367_a_-3 will in the a3 aggregate receive actually or constructively percent or less of both the total voting power and the total value of the stock of newco following contribution b3 officers directors and five-percent target shareholders as defined in sec_1_367_a_-3 of newco will own actually or constructively percent or less of each of the total voting power and the total value of the stock of newco following contribution c3 corporation x or one or more of its qualified subsidiaries or qualified partnerships as defined in sec_1_367_a_-3 and viii will have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding contribution d3 at the time of contribution neither the transferors of the stock of newco or corporation x nor newco including each qualified_subsidiary or qualified_partnership of newco will have an intention to substantially dispose_of or discontinue all of such trades_or_businesses e3 none of the assets that will have been acquired outside the ordinary course of business by newco or any of its qualified subsidiaries or qualified plr-141177-07 partnerships within the 36-month period preceding contribution will have been acquired for the principal purpose of satisfying the substantiality test of sec_1 a - c iii f3 at the time of contribution the fair_market_value of corporation x will be at least equal to the fair_market_value of newco within the meaning of sec_1 a - c iii a g3 newco and newco will comply with the reporting requirements set forth in sec_1_367_a_-3 rulings contribution based solely on the information submitted and the representations set forth above we rule as follows with respect to contribution the equity owners of llc will recognize no gain_or_loss on contribution sec_351 and sec_357 the basis of the newco common_stock received by each equity owner of llc will be the same as the basis of the llc interests transferred to newco reduced by llc’s liabilities assumed by newco the release from which is treated as a payment of money to the equity owners of llc sec_358 and d and sec_752 and revrul_84_111 c b the holding_period of the newco common_stock received by each equity owner of llc will include the period during which the equity owner held his or her llc interests exchanged therefor except that the holding_period of the newco common_stock that is received by the equity owners of llc in exchange for their interests in sec_751 assets of llc that are neither capital assets nor sec_1231 assets begins on the day following the date of the exchange sec_1223 and rev_rul newco will recognize no gain_or_loss on contribution sec_1032 contribution based solely on the information submitted and the representations set forth above we rule as follows with respect to contribution for federal_income_tax purposes the separate existence of newco will be disregarded so that the contribution of newco stock to newco followed by the plr-141177-07 contribution of newco stock to newco will be treated as a contribution of newco stock to newco in exchange for approximately a percent of the common_stock of newco simultaneously with the transfer of the stock of corporation x to newco the shareholders of newco will recognize no gain_or_loss on contribution sec_351 the basis of the newco common_stock received by each shareholder of newco in contribution will be the same as the basis of the newco common_stock transferred to newco sec_358 the holding_period of the newco common_stock received by each shareholder of newco in contribution will include the period during which the shareholder held his or her newco common_stock exchanged therefor provided that such newco common_stock is held as a capital_asset on the date of contribution sec_1223 international rulings the following rulings are based on the assumption that for purposes of applying the substantiality test of sec_1_367_a_-3 the fair_market_value of corporation x does not include the proceeds from its initial_public_offering on date or any other assets that should be excluded under sec_1_367_a_-3 based solely on the information submitted and the representations and assumptions set forth above we rule as follows under sec_367 the transfers of stock of newco by u s persons in exchange for the stock of newco will qualify for an exception to sec_367 under sec_1_367_a_-3 any u_s_person transferring stock of newco who is a percent transferee shareholder as defined in sec_1_367_a_-3 will qualify for an exception to sec_367 upon entering into a 5-year gain_recognition_agreement pursuant to sec_1_367_a_-8 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or on the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding plr-141177-07 i the federal_income_tax treatment of the transfer in contribution of approximately d percent of newco stock to a former owner of llc pursuant to an agreement dated date under which the former owner relinquished its interest in llc ii the adjustments to earnings_and_profits or deficits in earnings_and_profits if any in any of the transactions to which sec_367 or b apply iii to the extent not otherwise specifically ruled upon above any other consequences under sec_367 on any transaction described in this ruling letter and iv whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 if it is determined that any such corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provisions of the code procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates chief branch associate chief_counsel corporate
